Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species I (figures 1-8) in the reply filed on 5/4/2022 is acknowledged.
Claims 39-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29,30 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0055183 (Lee).
Regarding claims 29,30 and 33, Lee disclose a football shoe or football boot (soccer shoe 20) including: 
a sole (22); and 
an upper (21), the upper including a central region (the central area between protrusions (23) on opposite sides of the shoe), wherein the upper includes one or more protuberances (23) at each side of the central region, the one or more protuberances on each side defining a crest alongside the central region, the central region between the crests being of convex shape [the area (the shoe lacing area of the shoe) between the crest (protrusions 23) is convex shape; see figure 1], such that in at least the occupied configuration of the shoe or boot, at least an apex of the central region is raised above the crests.  See the crest as shown in figures 2 and 7 and see paragraph 0028 which teaches the crest (23) in figure 7 can be reversed.
Regarding claim 30, see figures 2 and 7 which show the crest (23) being linear.
Regarding claim 33, see figures 2 and 7 which show the central region between the crests includes a fastening mechanism (shoe lacing) and the crests lie outwardly of the fastening mechanism.
Claim(s) 29,30 and 32-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20070032569.
Regarding claims 29,30 and 32-33, KR ‘569 disclose a football shoe or football boot (soccer shoe 20) including: 
a sole (see figure 3); and 
an upper (see figure 1), the upper including a central region (the central area between protrusions (1) on opposite sides of the shoe; see page 3, line 8 of the English version which teaches “protrusions 1 may be formed on the left and right side of the soccer shoe”), wherein the upper includes one or more protuberances (1) at each side of the central region, the one or more protuberances on each side defining a crest alongside the central region, the central region between the crests being of convex shape [the area between the left side and right side of the shoe, see figure 3, between the crest (protrusions 1) is convex shape], such that in at least the occupied configuration of the shoe or boot, at least an apex of the central region is raised above the crests.  
Regarding claim 30, see figure 3 which show the crest (1) being linear.
Regarding claim 32, KR ‘569 teaches the shoe including an outer layer (2) and a softer inner layer (6,7; see the last sentence of the English abstract and page 3, line 2, which states “cloth 7 of the soft material”).   
Regarding claim 33, see figure 1 which show the central region between the crests includes a fastening mechanism (shoe lacing) and the crests lie outwardly of the fastening mechanism.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee ‘183.
Lee teaches a shoe (see the rejection above for details) including an outer layer (25) and an inner layer (26) wherein the crest (23) includes a rigid insert (24; see paragraph 0019).  Lee lacks teaching the crest being more rigid that the upper (claim 31) and the inner upper of flexible material with is relatively softer than an outer upper (claim 32).  The examiner takes official notice that it is old and conventional in the art to construct the outer layer of flexible material (e.g. leather) and the inner layer of relatively softer material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the upper out of a flexible material (e.g. leather) and the inner layer of relatively softer material (e.g. cloth), in view of official notice, to provide comfort to the wearer’s foot.  
Regarding claim 31, Lee teaches the crest (23) includes a rigid insert (24; see paragraph 0019).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe as taught by the combination above with the crest being more rigid than the upper to provide improved ball control.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 5712724888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556